Exhibit 10.3

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (“Agreement”) is made this 10th day of April
2006 (“Effective Date”), between Prosoft Learning Corporation, a Nevada
corporation (the “Company”), and Benjamin M. Fink (the “Employee”).

WHEREAS:

A. The Company and Employee entered into an employment agreement dated the 27th
of October 2005 (the “Prior Agreement”).

B. This Agreement amends and restates the Prior Agreement, which as of the
Effective Date and subject to Section 12 of this Agreement, shall be null and
void and of no effect.

C. The Company has entered into an Acquisition and Reorganization Agreement
dated the 11th day of April 2006 (“Acquisition Agreement”), by and between the
Company, ComputerPREP, Inc. and VCampus Corporation (“VCampus”), whereby VCampus
would acquire, by itself or through one of its affiliates, all of the newly
issued and outstanding capital stock of the Company on or after the Closing
Date, as defined in the Acquisition Agreement (“Reorganized Prosoft”). Terms not
otherwise defined herein shall be as defined in the Acquisition Agreement.

D. NOW, THEREFORE, in consideration of the promises and mutual covenants herein
set forth, the parties do hereby agree and promise as follows:

1. Services and Compensation.

1.1 Prior to the Closing Date, Employee shall remain employed by the Company and
entitled to continue to receive whatever base salary he was receiving from the
Company immediately prior to the date hereof. He shall continue to provide
substantially the same services to the Company as under the Prior Agreement, as
well as to assist with the completion of the transactions contemplated by the
Acquisition Agreement.

1.2 Promptly following the Closing of the transactions contemplated by the
Acquisition Agreement [and receipt by Reorganized Prosoft or VCampus of $209,080
[note: includes gross up for employer portion of social security tax] from the
Secured Noteholders pursuant to the side letter agreement between such parties
dated as of the Closing Date], the Company shall immediately make a payment to
Employee of $200,000. Neither the Company nor Reorganized Prosoft or VCampus
shall thereafter have any further obligations under this Agreement. Employee’s
employment by the Company shall terminate effective immediately upon the Closing
Date.

1.3 To the extent required by law, the Company shall withhold from any payments
due Employee under this Agreement any applicable Federal, state or local taxes
and such other deductions as are prescribed by law or Company policy.

 

1



--------------------------------------------------------------------------------

2. Proprietary Information.

2.1 Employee understands that the Company possesses and will continue to possess
information that has been created, discovered, developed or otherwise become
known to the Company (including, without limitation, information created,
discovered, developed or made known by Employee during the period of or arising
out of his employment by the Company, whether prior to or after the date hereof,
including under the Prior Agreement) or in which property rights have been
assigned or otherwise conveyed to the Company, which information has commercial
value in the business in which the Company is engaged. All such information is
hereinafter called “Proprietary Information.” By way of illustration, but not
limitation, Proprietary Information includes processes, formulas, codes, data,
programs, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
contracts and customer and supplier lists.

2.2 In consideration of the compensation received by the Employee from the
Company and the covenants contained in this Agreement, Employee agrees as
follows:

2.2.1 All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights, and other rights in connection therewith. Employee hereby
assigns to the Company rights he may have or acquire in such Proprietary
Information. At all times, both during his employment by the Company and after
his termination, Employee will keep in strictest confidence and trust all
Proprietary Information and will not use or disclose any Proprietary Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties under this Agreement.

2.2.2 All documents, records, equipment and other physical property, whether or
not pertaining to Proprietary Information, furnished to Employee by the Company
or produced by Employee or others in connection with Employee’s employment with
the Company shall be and remain the sole property of the Company. In the event
of the termination of his employment by him or the Company for any reason,
Employee will deliver to the Company all documents, notes, drawings,
specifications, programs, data, customer lists and other materials of any nature
pertaining to his work with the Company and Employee will not take with him or
use any of the foregoing, any reproduction of any of the foregoing, or any
Proprietary Information that is embodied in a tangible medium of expression.

2.2.3 Employee recognizes that the Company is engaged in a continuous program of
development and marketing respecting its present and future business. Employee
understands that as part of his employment by the Company he has been expected
to make new contributions of value to the Company and that his employment has
created a relationship of confidence and trust between him and the Company with
respect to certain information applicable to the business of the Company

 

2



--------------------------------------------------------------------------------

or applicable to the business of any customer of the Company, which has been or
may be made known to Employee by the Company or by any customer of the Company
or which may have been or may be learned by Employee during the period of his
employment by the Company.

3. Covenant Not to Compete.

3.1 In consideration for the payments to be made under this Agreement, Employee
shall, for a period of one year from the Closing Date, refrain from, either
alone or in conjunction with any other person, or directly or indirectly through
its present or future affiliates:

(i) employing, engaging or seeking to employ or engage any person who within the
prior twenty-four (24) months had been an officer or employee of the Company,
unless in a venture not in direct competition with the Company;

(ii) causing or attempting to cause (A) any client, customer or supplier of the
Company to terminate or materially reduce its business with the Company, or
(B) any officer, employee or consultant of the Company to resign or sever a
relationship with the Company;

(iii) disclosing (unless compelled by judicial or administrative process) or
using any confidential or secret information relating to the Company or any of
their respective clients, customers or suppliers; or

(iv) participating or engaging in (other than through the ownership of five
percent (5%) or less of any class of securities registered under the Securities
Exchange Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any person participating or engaged in, any of the lines of
business in which the Company is participating or engaged on the date of
termination in any jurisdiction in which the Company participates or engages in
such line of business on the date of termination.

3.2 The parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section. It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section. Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

3.3 The parties hereto acknowledge and agree that any remedy at law for any
breach of the provisions of this Section would be inadequate, and

 

3



--------------------------------------------------------------------------------

Employee hereby consents to the granting by any court of an injunction or other
equitable relief, without the necessity of actual monetary loss being proved, in
order that the breach or threatened breach of such provisions may be effectively
restrained.

3.4 The Company and the Employee acknowledge that the foregoing restrictive
covenants in this Section 3 are essential elements of this Agreement and that,
but for the agreement of the Employee to comply with those covenants, the
Company would not have agreed to enter into this Agreement. The covenants by the
Employee shall be construed as agreements independent of any other provision in
this Agreement.

3.5 The Company and the Employee intend that the covenants contained in this
Section 3 shall be construed as a series of separate covenants, one for each
county of the State of Arizona and one for each State of the United States other
than Arizona.

3.6 The Company and the Employee understand and agree that, if any portion of
the restrictive covenants set forth in this Section 3 is held to be
unreasonable, arbitrary, or against public policy, then that portion of those
covenants shall be considered divisible as to time and geographical area. The
Company and the Employee agree that, if any court of competent jurisdiction
determines that the specified time period or the specified geographical area of
application in any covenant is unreasonable, arbitrary, or against public
policy, then a lesser time period, geographical area, or both, that is
determined to be reasonable, nonarbitrary, and not against public policy may be
enforced against Employee. The Company and the Employee agree and acknowledge
that they are familiar with the present and proposed operations of the Company
and believe that the restrictive covenants set forth in this Section 3 are
reasonable with respect to their subject matter, duration, and geographical
application.

3.7 The parties acknowledge that the status of the Employee in this business and
industry is unique and the success of the Company in said business, and in the
sale of the business as contemplated by the Acquisition Agreement, is materially
and substantially dependent upon the continued employment of the Employee, and
in the event the employment of the Employee is terminated for any reason, such
business of the Company will be substantially and irrevocably damaged. In view
thereof, the parties acknowledge that monetary damages alone will not fully
compensate the Company in the event the Employee fails or refuses to comply with
the terms of this Section 3 above when applicable, and agree that the Company,
in addition to all other remedies provided in law and in equity, shall have the
remedy of injunctive relief and specific performance to enforce the terms of
said Section.

4. Arbitration. Except as otherwise provide herein, any controversies or claims
arising out of, or relating to this Agreement or the breach thereof, shall be
settled by arbitration in Phoenix, Arizona in accordance with the rules of, but
not subject to the jurisdiction of, the American Arbitration Association, which
decision shall be final and binding on the parties, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. For these
purposes the arbitrator shall be an individual

 

4



--------------------------------------------------------------------------------

who has demonstrated that such individual is familiar with and has experience in
the legal issues involving employer-employee relationships and has had no prior
prejudicial contacts with either party. In addition to all other remedies
provided in law or in equity, the arbitrator is hereby authorized to assess
costs and attorneys’ fees against either party if the arbitrator finds, based on
all the facts and circumstances, that the conduct of or the claims made by such
party were unreasonable or substantially without merit.

5. Notice. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or mailed (first class postage prepaid) to the
parties at the following addresses or facsimile numbers:

 

If to Employee:   Benjamin M. Fink   410 North 44th Street   Phoenix, Arizona
85008   Telephone: (602) 794-4199 If to the Company:   Prosoft Learning
Corporation   410 North 44th Street   Phoenix, AZ 85008   Facsimile No: (602)
794-4198   Attn: Board of Directors

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

6. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement in any jurisdiction shall not affect the other
provisions hereof or the validity of that particular provision in any other
jurisdiction, and the Agreement shall be construed in all respects as though
such invalid or unenforceable provisions were omitted only in the jurisdiction
in which the case is held to be invalid or unenforceable.

7. Interpretation. This Agreement shall be interpreted in accordance with the
laws of the State of Arizona.

8. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
and legal representatives, including but not limited to any person, firm,
corporation or other business entity which at any time, by merger, purchase or
otherwise, acquires all or

 

5



--------------------------------------------------------------------------------

substantially all of the assets, equity or business of the Company. The duties
and covenants of Employee under this Agreement, being personal, may not be
delegated.

9. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties, and may be changed only by an agreement in
writing signed by the parties.

10. Headings. Sections and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures may be exchanged by telecopy,
with original signatures to follow. Each of the parties hereto agrees that it
will be bound by its own telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement. The original signature pages
shall be forwarded to the Company or its counsel and the Company or its counsel
will provide all of the parties hereto with a copy of the entire Agreement.

12. Reinstatement of the Prior Agreement. In the event the Acquisition Agreement
is terminated without a closing of the transactions contemplated thereunder,
this Agreement shall immediately terminate and the parties shall thereafter be
subject to the terms of the Prior Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

“COMPANY” Prosoft Learning Corporation, a Nevada corporation By:  

 

  Name:  

 

  Title:  

 

“EMPLOYEE”

 

Benjamin M. Fink

 

6